Citation Nr: 0907946	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-34 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for lumbar spondylosis.

2. Entitlement to service connection for degenerative disc 
disease of the cervical spine, with interscapular muscle 
pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

As a member of the Army National Guard, the Veteran had a 
period of active duty for training (ADT) from August 26, 
1996, to December 5, 1996.  He also had periods of active 
duty (AD) from March 15, 2003, to September 16, 2003, and 
from January 21, 2005, to July 9, 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for lumbar spondylosis, 
and for degenerative disc disease of the cervical spine with 
interscapular muscle pain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran contends that he has current lumbar and cervical 
disabilities as a result of damage to his spine which he 
claims occurred while he was deployed in Ramadi, Iraq, in 
2005 - 2006.  He contends that he has low back and neck 
problems as a result of "wear and tear" from being a cannon 
crewman on a 155-millimeter howitzer, and from wearing body 
armor with SAPI plates (small arms protective inserts, which 
are inserted into large pockets on body armor vests to 
protect against shrapnel and small-arms fire) in Iraq.  He 
claims that his back and neck discomfort came on gradually, 
and became worse the longer he was in Iraq.  He asserts that 
he reported his back and neck problems three times during his 
post-deployment/ demobilization processing.

Service treatment records (STRs) show that in October 1996 
(while on ADT) the Veteran complained of back pain for two 
weeks and Motrin was prescribed.  On a post-deployment 
examination in August 2003, he responded "No" to having 
back pain or having developed back pain at anytime during 
deployment.  In May 2006, on a post-deployment health 
assessment, he responded "Yes, during" to the question of 
whether he had experienced back pain and muscle aches, or 
developed such symptoms any time during deployment.  A June 
2006 medical record shows that he was deployed to Iraq from 
January 2005 to July 2006, and that his "[w]ear of IBA 
(interceptor body armor) and Kegler (this probably means 
"Kevlar") may have contributed to head, neck, shoulder, 
back, hip, and knee pain."  He reported that his spine, 
between his shoulder blades, would grind and pop and was 
sore, due to "IBA, cot, vehicle, long shifts standing, 
climbing".  

Post-service, the veteran has reported he received treatment 
from a private chiropractor, D. Rather, in 1999 and 2000, for 
reports of back pain.  However, neither the veteran nor the 
RO were able to obtain any treatment records from D. Rather, 
due to an invalid address.  Post-deployment treatment records 
show that in July 2006 the Veteran was seen by a private 
chiropractor.  The Veteran reported complaints of mid-back 
pain described as a throbbing, dull ache.  The assessment was 
moderate cervical and thoracic segmental dysfunction, with 
associated muscle hypertonicity and myofascitis.  

On a VA examination in August 2006, the veteran reported he 
had a spine disorder at the shoulder blades and a back 
disorder, and that he had had those conditions since May 
2005, with symptoms of throbbing, aching, and popping, and he 
"did not know if it is due to injury".  The diagnoses 
included mild degenerative disc disease of the cervical spine 
and L-5 spondylolysis.  

VA treatment records show that in July 2007 the veteran 
reported lumbar and cervical pain and stiffness, and on 
examination it was noted that he had tightness in the lumbar 
area and "strain from overuse synd. (body armor for 1 yr)".  
The assessment was back pain/neck pain, overuse syndrome.  In 
August 2008, the assessment was lumbar strain, ongoing.  

The Board notes that, although the veteran was scheduled for 
a VA examination in August 2006, an opinion as to whether his 
lumbar and/or cervical disabilities are causally related to 
service was not provided by the examiner.  Pursuant to 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  Viewing the evidence in the Veteran's favor for 
purposes of section 3.159, we believe he has reasonably 
satisfied these aforementioned requirements, and the Board 
finds that a VA examination with opinion should be scheduled 
for the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA 
examination in order to determine the nature 
and probable etiology of any current lumbar 
disorder and any current cervical disorder.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination. The examiner must explain the 
rationale for any opinion given.

a.  The examiner should be asked to opine as 
to whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
lumbar disorder or cervical disorder is 
causally related to the veteran's military 
service, to included his described "wear and 
tear" from being a cannon crewman on a 155-
mm howitzer and from wearing body armor; or 
whether such a causation or relationship is 
unlikely (i.e., less than a 50 percent 
probability).

b.  If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

c.   Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

2.  Thereafter, the issue on appeal should be 
readjudicated.  If any benefit sought on appeal 
is not granted to the veteran's satisfaction, 
he and his representative should be provided 
with a Supplemental Statement of the Case which 
addresses all evidence submitted, and be 
afforded the appropriate opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

